DETAILED ACTION
Status of the Application
	Claims 1, 11, 32-33, 36-37, 48-50, 55-56, 65-67 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
	Amendment of claims 1, 11, 36-37, 65-66, cancellation of claim 3 and addition of claim 67 as submitted in a communication filed on 9/13/2021 is acknowledged. 
In a telephone conversation with Mr. Sanandan Malhotra on 9/17/2021, an agreement was reached to amend claims 50, 55-56, 65-66 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 49-50, 55-56 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1, 11, 32-33, 36-37, 48, 65-67 (elected invention; Group I) and the methods of claims 49-50, 55-56 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Sanandan Malhotra on 9/17/2021.
Please replace claims 50, 55-56, 65-66 as follows:



contacting the cell with a first gRNA molecule; a first eaCas9 molecule; a second gRNA molecule; and a second eaCas9 molecule; 
wherein at least one of the first and second eaCas9 molecule is covalently linked to a template nucleic acid by a polypeptide linker, 
wherein the first gRNA molecule and the first eaCas9 molecule associate with the target nucleic acid and generate a first single strand cleavage event on a first strand of the target nucleic acid; 
wherein the second gRNA molecule and the second eaCas9 molecule associate with the target nucleic acid and generate a second single strand cleavage event on a second strand of the target nucleic acid, thereby forming a double strand break having a first overhang and a second overhang; and wherein the first overhang and the second overhang in the target nucleic acid are repaired by gene correction using the template nucleic acid.

55.	The method of claim 50, wherein the first eaCas9 molecule is covalently linked to the template nucleic acid by a polypeptide linker.

56.	The method of claim 50, wherein both the first eaCas9 molecule and the second eaCas9 molecule are covalently linked to the template nucleic acid by a polypeptide linker.

65.	The eaCas9 fusion molecule of claim 1, wherein 
i) 	the polypeptide linker is between 3 and 100 amino acids in length; or 
ii)	the polypeptide linker comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 206-214.


the template nucleic acid comprises a haloalkane; and 
the tag comprises a HaloTag molecule, 
wherein the HaloTag molecule is linked to the haloalkane-containing template nucleic acid using an SN2 reaction.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a Cas9 enzyme conjugated to a PAMer (nucleic acid, Doudna et al., WO 2015/089277; cited in the prior Office action), and the prior art (Joung et al., WO 2016/054326; cited in the prior Office action) suggests the covalent linkage of a template nucleic acid to the DNA binding domain portion of a fusion protein that comprises a Cas9 protein,  the prior art does not teach or suggests covalently linking a template nucleic acid to the eaCas9 portion of a fusion protein that comprises the eaCas9 with a polypeptide linker. Therefore, claims 1, 11, 32-33, 36-37, 48-50, 55-56, 65-67,  directed to (i) an enzymatically active Cas9 (eaCas9) fusion molecule that comprises a template nucleic acid covalently linked to an eaCas9 molecule by a polypeptide linker, (ii) a gene editing system comprising (a) at least one enzymatically active Cas9 (eaCas9) fusion molecule that comprises a template nucleic acid covalently linked to an eaCas9 molecule by a polypeptide linker, and (b) at least one gRNA molecule, (iii) a method of modifying a target nucleic acid in a cell, wherein said method comprises contacting a cell with the eaCas9 fusion molecule of (i) and a gRNA molecule, and (iv) a method of modifying a target nucleic acid in a cell, wherein said method comprises contacting a cell with  two eaCas9 molecules and two gRNA molecules, wherein at least one of the two eaCas9 molecules is covalently linked to a template nucleic acid by a polypeptide linker, are allowable over the prior art of record.   

Conclusion
Claims 1, 11, 32-33, 36-37, 48-50, 55-56, 65-67 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 19, 2021